     Case 3:20-cv-00224-MMD-WGC Document 5 Filed 04/21/21 Page 1 of 3


1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                                 ***

6     EDWARD ANTHONY JONES,                             Case No. 3:20-cv-00224-MMD-WGC

7                                    Plaintiff,                       ORDER
             v.
8
      NAUGHTON, et al.,
9
                                 Defendants.
10
11   I.     DISCUSSION

12          This action began with an application to proceed in forma pauperis and a pro se

13   civil rights complaint filed pursuant to 42 U.S.C. § 1983 by Edward Anthony Jones, a state

14   prisoner. (ECF No. 1, 1-1.) On March 9, 2021, the Court issued an order deferring a

15   decision on the application to proceed in forma pauperis, dismissing the complaint with

16   leave to amend, and directing Jones to file an amended complaint within thirty days. (ECF

17   No. 3.) The thirty-day period has now expired, and Jones has not filed an amended

18   complaint or otherwise responded to the Court’s order.

19          Jones’ application to proceed in forma pauperis (ECF No. 1) is granted. (Based on

20   the information regarding Jones’ financial status, the Court finds that he is not able to pay

21   an initial installment payment toward the full filing fee pursuant to 28 U.S.C. § 1915. Jones

22   will, however, be required to make monthly payments toward the full $350.00 filing fee

23   when he has funds available.

24          District courts have the inherent power to control their dockets and “[i]n the

25   exercise of that power, they may impose sanctions including, where appropriate . . .

26   dismissal” of a case. Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831

27   (9th Cir. 1986). A court may dismiss an action, with prejudice, based on a party’s failure

28   to prosecute an action, failure to obey a court order, or failure to comply with local rules.
     Case 3:20-cv-00224-MMD-WGC Document 5 Filed 04/21/21 Page 2 of 3


1    See Ghazali v. Moran, 46 F.3d 52, 53-54 (9th Cir. 1995) (affirming dismissal for

2    noncompliance with local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992)

3    (affirming dismissal for failure to comply with an order requiring amendment of complaint);

4    Carey v. King, 856 F.2d 1439, 1440-41 (9th Cir. 1988) (affirming dismissal for failure to

5    comply with local rule requiring pro se plaintiffs to keep court apprised of address); Malone

6    v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir. 1987) (affirming dismissal for failure

7    to comply with court order); Henderson v. Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986)

8    (affirming dismissal for lack of prosecution and failure to comply with local rules).

9           In determining whether to dismiss an action for lack of prosecution, failure to obey

10   a court order, or failure to comply with local rules, the court must consider several factors:
11   (1) the public’s interest in expeditious resolution of litigation; (2) the court’s need to

12   manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring

13   disposition of cases on their merits; and (5) the availability of less drastic alternatives.

14   See Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423-24; Malone, 833 F.2d at

15   130; Ferdik, 963 F.2d at 1260-61; Ghazali, 46 F.3d at 53.

16          Here, the Court finds that the first two factors, the public’s interest in expeditiously

17   resolving this litigation and the Court’s interest in managing the docket, weigh in favor of

18   dismissal. The third factor, risk of prejudice to Defendants, also weighs in favor of

19   dismissal, since a presumption of injury arises from the occurrence of unreasonable delay

20   in filing a pleading ordered by the court or prosecuting an action. See Anderson v. Air
21   West, 542 F.2d 522, 524 (9th Cir. 1976). The fourth factor—public policy favoring

22   disposition of cases on their merits—is greatly outweighed by the factors in favor of

23   dismissal discussed herein. Finally, a court’s warning to a party that his failure to obey

24   the court’s order will result in dismissal satisfies the “consideration of alternatives”

25   requirement. Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132-33; Henderson, 779 F.2d

26   at 1424. The Court’s order requiring Jones to file an amended complaint within thirty days

27   expressly stated: “It is further ordered that, if Plaintiff fails to file an amended complaint
28   curing the deficiencies outlined in this order, this action will be dismissed with prejudice.”

                                                   2
     Case 3:20-cv-00224-MMD-WGC Document 5 Filed 04/21/21 Page 3 of 3


1    (ECF No. 3 at 9.) Thus, Jones had adequate warning that dismissal would result from his

2    noncompliance with the Court’s order to file an amended complaint within thirty days.

3    II.    CONCLUSION

4           It is therefore ordered that Jones’ application to proceed in forma pauperis (ECF

5    No. 1) is granted. Jones shall not be required to pay an initial installment of the filing fee.

6    In the event that this action is dismissed, the full filing fee must still be paid pursuant to

7    28 U.S.C. § 1915(b)(2).

8           It is further ordered that the movant herein is permitted to maintain this action to

9    conclusion without the necessity of prepayment of any additional fees or costs or the

10   giving of security therefor. This order granting leave to proceed in forma pauperis shall
11   not extend to the issuance and/or service of subpoenas at government expense.

12          It is further ordered that pursuant to 28 U.S.C. § 1915, as amended by the Prison

13   Litigation Reform Act, the Nevada Department of Corrections will forward payments from

14   the account of Edward Anthony Jones, #1137973 to the Clerk of the United States

15   District Court, District of Nevada, 20% of the preceding month's deposits (in months that

16   the account exceeds $10.00) until the full $350 filing fee has been paid for this action.

17   The Clerk of the Court will send a copy of this order to the Finance Division of the Clerk’s

18   Office. The Clerk will send a copy of this order to the attention of Chief of Inmate Services

19   for the Nevada Department of Corrections, P.O. Box 7011, Carson City, NV 89702.

20          It is further ordered that this action is dismissed with prejudice based on Jones’
21   failure to file an amended complaint in compliance with the Court’s March 9, 2021 order.

22          The Clerk of Court is directed to enter judgment accordingly and close this case.

23          DATED THIS 21st Day of April 2021.

24

25

26
                                                MIRANDA M. DU
27                                              CHIEF UNITED STATES DISTRICT JUDGE
28

                                                   3
